403 F.3d 1041
In re: MY LEFT HOOK, LLC, Debtor,Boyd Lemon, Trustee, Appellant,v.Al Lapin, Jr.; et al., Appellees.
No. 03-56361.
United States Court of Appeals, Ninth Circuit.
April 1, 2005.

Alan Harris, Esq., Harris & Ruble, Los Angeles, CA, for Appellant.
Ronald Jason Palmieri, Esq., Robert P. Wargo, Esq., Los Angeles, CA, for Appellees.
Before: GIBSON*, GRABER, and CALLAHAN, Circuit Judges.

ORDER

1
Appellees'"motion for award of attorney's fees and double costs incurred in opposing frivolous appeal in the United States District Court" and "motion for award of attorney's fees and double costs incurred in opposing frivolous appeal in United States Court of Appeals for the Ninth Circuit" are DENIED.



Notes:


*
 The Honorable John R. Gibson, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation